                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION

JOHN ERIC BENNETT,

      Petitioner,                        Civil No. 4:16-CV-11253
                                         HON. TERRENCE G. BERG
v.

JOHN CHRISTIANSEN,

     Respondent,
____________________________________/

                        OPINION AND ORDER

(1)   GRANTING MOTION TO REOPEN THE PETITION FOR
      WRIT OF HABEAS CORPUS AND ORDERING THE CLERK
      OF THE COURT TO REOPEN THE CASE TO THE
      COURT’S ACTIVE DOCKET;

(2)   AMENDING THE CAPTION;

(3)   GRANTING THE MOTION TO AMEND PETITION FOR
      WRIT OF HABEAS CORPUS;

(4)   ORDERING THAT THE AMENDED PETITION, BRIEF IN-
      SUPPORT OF THE PETITION, EXHIBITS, AND APPENDIX
      (ECF NOS. 8, 9, 10, 11) BE SERVED UPON THE RESPOND-
      ENT AND THE MICHIGAN ATTORNEY GENERAL; AND,

(5)   DIRECTING RESPONDENT TO FILE AN ANSWER AND
      THE RULE 5 MATERIALS WITHIN 180 DAYS.

      On April 1, 2016, Petitioner filed a petition for writ of habeas cor-

pus pursuant to 28 U.S.C. § 2254. ECF No. 1. The Court held the peti-
                                     1
tion in abeyance to permit petitioner to return to the state courts to ex-

haust additional claims. ECF No. 6.

     On October 29, 2017, Petitioner filed a motion to reopen the case

and to amend the petition. Federal courts have the power to order that

a habeas petition be reinstated upon timely request by a habeas peti-

tioner, following the exhaustion of state court remedies. See, e.g., Rodri-

guez v. Jones, 625 F. Supp. 2d 552, 559 (E.D. Mich. 2009). Pursuant to

this power, the Court grants Petitioner’s Motion to Reopen.

  The Court also orders that the caption in this case be amended to re-

flect that the proper respondent is John Christiansen, the warden of the

prison where petitioner is incarcerated. Edwards Johns, 450 F. Supp.

2d 755, 757 (E.D. Mich. 2006); Rule 2(a), Rules Governing 28 U.S.C.

§ 2254. Petitioner’s Motion to Amend his Petition should be granted be-

cause it advances claims that may have arguable merit. Braden v. Unit-

ed States, 817 F.3d 926, 930 (6th Cir. 2016).

  The Clerk of the Court shall serve a copy of the amended petition for

writ of habeas corpus, the brief in support of the amended petition, the

exhibits and appendix in support of the amended petition (ECF Nos. 8,

9, 10, 11) and a copy of this Order on Respondent and on the Attorney


                                    2
General for the State of Michigan by first class mail as provided in Rule

4 of the Rules Governing § 2254 Cases. Coffee v. Harry, No. 04-71209,

2005 WL 1861943, at *2 (E.D. Mich. Aug. 2, 2005). Respondent shall file

an answer to amended habeas petition within one hundred and eighty

(180) days of the Court’s order. Erwin v. Elo, 130 F. Supp. 2d 887, 891

(E.D. Mich. 2001); 28 U.S.C. § 2243. Respondent shall provide this

Court with the Rule 5 materials at the time that it files its answer. Grif-

fin v. Rogers, 308 F.3d 647, 653 (6th Cir. 2002); Rules Governing § 2254

Cases, Rule 5.

     Petitioner has forty-five (45) days from the receipt of the answer to

file a reply brief, if he so chooses. Rule 5(e) of the Rules Governing §

2254 Cases.




   SO ORDERED.



Dated: November 26, 2018      s/Terrence G. Berg
                              TERRENCE G. BERG
                              UNITED STATES DISTRICT JUDGE




                                    3
                     Certificate of Service
     I hereby certify that this Order was electronically filed,
and the parties and/or counsel of record were served on
November 26, 2018.
                          s/A. Chubb
                          Case Manager




                                    4
